Robinson, J.,
delivered the opinion of the Court.
The plaintiff is the owner of a tract of land called “Benson’s Park,” and the defendant is the owner of an adjoining tract now called “Spring Garden,” being part of “Chew’s Resolution Manor.” The piece of land in controversy, is a long narrow strip running between the two farms. The plaintiff claims title under a deed from Georgianna Haight, conveying to him all “those tracts or parcels of land situate in Howard County, constituting the farm of which the late Theodore R. S. Boyce died seized,” followed by a reference to the several deeds under which Boyce acquired title, and also by reference to a survey of said tracts or parcels of land by William Dawson, in which the metes and bounds, courses and distances are given.
The first and main question in this case is, the construction of this deed. Here are two descriptions of the property, the one a general description, and the other a special description. Is the plaintiff entitled to claim under the general description, all those tracts or parcels of land constituting the farm of which the late Theodore R. 8. Boyce died seized, or is his title limited to the land embraced in Dawson’s survey ? In the construction of a deed, as in all other instruments, the intention of the parties must prevail, unless such an intention contravenes some well settled rule of law. The object of the descriptive part of a deed, is to define what the grantor meant to convey and the grantee to receive; and when the intention of the parties is apparent and plain on the face of the deed itself, there *315is no room for construction. But where there are two descriptions, the one general and the other special, and they do not agree, the deed must he interpreted according to the well settled rules of construction. And in such cases, it is the settled law of this State, that the grantee may rely on that description which is most beneficial to him. In the early case of Hall vs. Gittings, 2 H. & J., 112, Chase, C. J., said, “that where there are two descriptions of land intended to be conveyed, the one by name and the other bypnetes and bonds, or courses and distances, the grant will operate to pass the land according to that description which is most beneficial to the grantee." And again in the well considered case of Buchanan’s Lessee vs. Stewart, 3 H. & J., 330, argued by such distinguished lawyers as Luther Martin, and William Pinkney, Attorney-General of the United States, where an action of ejectment was brought to recover a tract of land described in the deed as “all that lot or parcel of ground situate, lying and being in Baltimore Town, which is known and distinguished on the plot of said town bytheNo.25,v and thenfollowed by a description of the lot by courses and distances, the Court held that the entire lot passed by the general description, although part of it was not embraced within the special description by courses and distances. In delivering the opinion of the Court, Chase, C. J., said: “It is equally well established, that the intention of the parties should prevail in expounding deeds, if not repugnant to some principle or maxim of the law, which is to be collected from the whole deed. It is a position not to be controverted, that a deed is to be construed most beneficially for the grantee, whenever there is a necessity for resorting to that maxim. 'The apparent intention on the face of the deed is, that all of the lot No. 25 should pass to the grantee. And the general words, all the lot No. 25, and which is known *316and distinguished on the plot of the town hy No. 25, are fully competent to transfer the whole; there is nothing in the additional description by course and distance from which it can be intended or inferred, that the general description was to be limited or modified; * * * * and there is not any thing appearing in the deed indicative of an intention to convey less than the whole lot.” Now, in this case Miss Haight conveys to the -plaintiff all the land which constituted part of the farm of which Boyce died seized, and the title of the grantor to every paid of said land passed to the grantee, even though a part of it may not be included in the course and distance set- out in DaAvson’s survey. And such beyond all question was the intention of the parties. This narrow strip of land in question, altogether not more than a half acre, was inclosed and had been claimed as constituting a part of the Boyce farm for at least a half century, and there is no reason to suppose Miss Haight, in conveying all the land which formed a part of that farm, intended to except this strip of land from the operation of the deed. And besides, it appears that beginning at the stone “O. V. 2,” the beginning of “Benson’s Park” and which is also the beginning of the plaintiff’s land, and running by course and distance with the proper allowance for variation, the line so run is identical with the first line of the defendant’s deed from Dorsey, executor, and that the division fence between the plaintiff’s and the defendant’s land has stood substantially on this line for fifty years. And, further, that all the land on the plaintiff’s side of the fence was held and occupied and claimed as part of the farm on which Boyce lived, and by those claiming under him down to and including the plaintiff. And, if so, when Miss Haight conveyed to the plaintiff all those tracts or parts of tracts of land, which constituted part of the farm of which *317Boyce died seized, we must conclude she meant to pass all the land embraced in the general description. And, such being the case, the plaintiff’s first prayer ought to have been granted.
Now, as to the second prayer, this ought, we think, to he modified by adding the word “adverse,” so as to read “If the Court finds from the evidence that the lands described in the second, third or fourth counts of the declaration, was in the possession of Theodore R. S. Boyce as part of the farm upon which he resided at the time of his death, and was so held and claimed by him, and all those claiming under him, down to and including the plaintiff, the whole embracing a period of more than forty years; and shall further find that such possession was adverse, uninterrupted and exclusive,” &c., “then the plaintiff is entitled to recover such land.”
There was error also in rejecting the fifth prayer. The plaintiff in support of his title offered in-evidence, the partition of Benson’s Park, in Chancery in 1819, by which lot No. 3 was allotted to Samuel Gassaway, and which is described in the Chancery decree, as “Beginning at the original beginning of the whole tract, called ‘ Benson’s Park,’ and running with the first line of said land in a true direction towards a heap of stones, admitted to be at the end of the said first line, N. 49 degrees W. 133 perches and two-thirds of a perch, to a stone planted at the beginning of lot No. 1,” as laid off in said partition.
Now Tustin testifies that a line running from the stone “0. Y. 2,” the beginning of Benson’s Park, through the persimmon trees standing at the end of Mrs. Dorsey’s first line, passes directly through a stone about two feet high, standing upright in the old fence between the plaintiff’s land and Mrs. Dorsey’s, at the distance of about 133 and two-third perches from the beginning; that the stone seems to he an ancient one, *318and from its location and appearance, the witness believes it to be the stone mentioned in the Chancery decree as planted at the end of the first line of lot No. 3 ; and if so, a surveyor would locate lot No. 3 from this stone and the beginning stone of Benson’s Park as calls, and being so located, no part of said lot No. 3 would be upon the defendant’s side of the old fence. If, then, the plaintiff has the paper title to lot No. 3 as laid off in the partition, and he and those under whom he claims have been in possession of said lot from the partition in Chancery in 1819, down to a short time before the institution of this suit, and the stone described by the witness, Tustin, at the 1331-perches from the stone C. Y. 2 the beginning of Benson’s Park, is the stone mentioned in the Chancery decree of partition as planted at the end of the first line of lot No. 3, then lot No. 3 must be located by said stones as calls; and if the lot so located embraces the land described in the third count of the declaration, then the plaintiff was entitled to recover under said count.
(Decided 1st March, 1889.)
We find no error in refusing the third and fourth prayers. To entitle the plaintiff to recover he was bound to prove either a paper title, or title by adversary possession; and the principle of acquiescence and estoppel recognized by Courts of equity, has no application to this case. It follows from what we have said that defendant’s prayers, which limited the plaintiff’s right to recover to the Dawson survey, ought to have been refused.

Judgment reversed, and new trial aiuarded.